NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                     HEATHER ANN TRAPP, Appellant.

                              No. 1 CA-CR 20-0508
                               FILED 7-8-2021


          Appeal from the Superior Court in Maricopa County
                       No. CR2019-006284-001
       The Honorable Laura Johnson Giaquinto, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL


Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant



                        MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.
                             STATE v. TRAPP
                            Decision of the Court

G A S S, Judge:

¶1            Heather Ann Trapp filed this appeal in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969). Trapp’s counsel searched the record and identified no arguable,
non-frivolous question of law. Counsel, therefore, asks this court to review
the record for fundamental error. Trapp was given an opportunity to file a
supplemental brief in propria persona. She has not done so. Finding no error
in the record, we affirm Trapp’s convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the facts in the light most favorable to
sustaining the jury’s verdict and resolves all reasonable inferences against
Trapp. See State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3             On March 18, 2018, Mesa Police Department dispatched
officers to perform a welfare check on a woman slumped over in a vehicle.
Upon arriving, an officer saw the vehicle’s headlights were on, both driver’s
side doors were open, and the engine was running. Trapp was asleep in a
reclined position in the vehicle’s driver’s seat. The officer woke Trapp by
calling out to her and shining a flashlight. Trapp was groggy, had slurred
speech and bloodshot eyes, and smelled of alcohol. Trapp told the officer
“she had a couple shots of vodka” and was returning home.

¶4             Officers arrested Trapp on suspicion of driving under the
influence (DUI). During an inventory search of the vehicle, officers found
three bottles of vodka: a nearly empty bottle in the backseat, a full bottle in
the passenger side, and an empty individual-sized bottle on the floor of the
driver’s side. Trapp consented to a blood draw. Blood tests revealed she
had a .201 blood alcohol concentration level. At the time of her arrest,
Trapp’s driver’s license was suspended. She also had two previous DUI
convictions within the preceding nine months.

¶5            Trapp was charged with four separate counts of DUI. See
A.R.S. §§ 28-1381.A.1–2, -1383.A.1–2. Following a three-day trial, the jury
convicted Trapp on all four counts. The superior court sentenced Trapp to
four months imprisonment on each count, to run concurrently, with
presentence incarceration credit of thirty-four days, followed by three years
supervised probation. Trapp timely appealed. This court has jurisdiction
under article VI, section 9, of the Arizona Constitution, and A.R.S. §§ 13-
4031 and 13-4033.A.1.




                                      2
                             STATE v. TRAPP
                            Decision of the Court

                                  ANALYSIS

¶6              This court has read and considered counsel’s brief and fully
reviewed the record for reversible error, finding none. See Leon, 104 Ariz. at
300; State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).

¶7            All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record shows Trapp was present
for, and represented by counsel at, all critical stages of the proceedings. See
State v. Bohn, 116 Ariz. 500, 503 (1977); State v. Conner, 163 Ariz. 97, 104
(1990). The jury was properly comprised of eight jurors and at least two
alternates. See A.R.S. § 21-102.B. The record shows no evidence of jury
misconduct. The superior court properly instructed the jury on the elements
of the charged offenses, the State’s burden of proof, and Trapp’s presumed
innocence. Additionally, Trapp was given an opportunity to speak at
sentencing, and the sentences imposed are within statutory guidelines. See
Ariz. R. Crim. P. 26.9, 26.10(b)(1); A.R.S. §§ 28-1383.D; 13-902.B.2; 13-702.D.

                               CONCLUSION

¶8            Trapp’s convictions and sentences are affirmed.

¶9           Defense counsel’s obligations pertaining to Trapp’s
representation in this appeal have ended. Defense counsel need do no more
than inform Trapp of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984).

¶10           Trapp has thirty days from the date of this decision to
proceed, if she wishes, with an in propria persona petition for review. See
Ariz. R. Crim. P. 31.21. This court, on its own motion, also grants Trapp
thirty days from the date of this decision to file an in propria persona motion
for reconsideration. See Ariz. R. Crim. P. 31.20.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3